Citation Nr: 1750804	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-17 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an initial rating in excess of 20 percent prior to April 6, 2011, and from April 1, 2012 through November 5, 2012, and 30 percent from November 6, 2012, for a left shoulder disability.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) at any time from March 26, 2009, to November 6, 2012. 


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

Regarding the left shoulder claim, the May 2010 decision awarded service connection for a left shoulder disability, rated 10 percent disabling, effective March 26, 2009.  An April 2011 decision increased the rating to 20 percent, effective March 26, 2009, and awarded a temporary total evaluation effective April 6, 2011.  A 20 percent evaluation was assigned from June 1, 2011.  An August 2012 decision extended the temporary total evaluation and assigned a 20 percent evaluation from April 1, 2012.  A subsequent November 2013 rating decision increased the rating to 30 percent effective November 6, 2012.  The issue has been characterized accordingly.  

This case was previously before the Board in July 2016 and remanded for additional development.  

The issue of entitlement to a TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A right knee disability was not incurred in, aggravated by, or related to any event or injury in service, or caused or aggravated by his service-connected left knee disability.

2.  Prior to April 6, 2011, the Veteran's left shoulder disability was manifested by limitation of the (minor) arm of greater than 25 degrees from the side.

3.  From April 1, 2012, through November 5, 2012, the Veteran's left shoulder disability was manifested by limitation of the (minor) arm of greater than 25 degrees from the side.

4.  From November 6, 2012, the Veteran's left shoulder disability was manifested by limitation of the (minor) arm of approximately 25 degrees from the side, and was not manifested by ankylosis, fibrous union of the humerus, nonunion of the major humerus (false flail joint), or loss of head of the major humerus (flail shoulder).


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2017).

2.  Prior to April 6, 2011, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected left shoulder sprain/tendonitis, degenerative joint disease, full thickness rotator cuff tear status post repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.71a, Diagnostic Code 5201 (2017). 

3.  From April 1, 2012, through November 5, 2012, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected left shoulder sprain/tendonitis, degenerative joint disease, full thickness rotator cuff tear status post repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.71a, Diagnostic Code 5201 (2017). 

4.  From November 6, 2012, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected left shoulder sprain/tendonitis, degenerative joint disease, full thickness rotator cuff tear status post repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.71a, Diagnostic Code 5201 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Neither the Veteran not his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
This case was previously before the Board in July 2016 and remanded to obtain Social Security Administration (SSA) records, VA treatment records, request information regarding treatment from the Veteran, and obtain VA examinations on the Veteran's right knee and left shoulder disabilities.  SSA records and VA treatment records have been added to the claims file.  A notice letter was sent to the Veteran requesting information regarding treatment in August 2016.  In addition, VA examinations were obtained in September 2016 addressing the Veteran's right knee and left shoulder.  As all of these actions were completed, the Board finds there was substantial compliance with the mandates of the July 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Right Knee Disability
The Veteran has asserted that he has a right knee disability as a result of service or that was caused or aggravated by his service-connected left knee disability.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  38 C.F.R. § 3.310(b).  

A September 2016 VA examination report reflects that the Veteran had a diagnosis of right knee strain and patellofemoral pain syndrome in both knees.  Therefore, the Veteran had a right knee disability, satisfying the first element of a service connection claim.

In regard to whether there was an in service and event and a nexus between the right knee disability and service, in his March 2009 claim for service connection for "knee problems," the Veteran indicated the disability began in March 1985, while he was in service.

The Veteran's service treatment records indicate the Veteran had a scar on his right knee at the time of his enlistment.  Additionally, the service treatment records show some complaints relating to the right knee.  A July 1978 enlistment examination report noted the Veteran had a scar on the right knee.  In a July 1978 enlistment report of medical history, the Veteran denied having had a "trick" or locked knee.

A February 1979 service treatment record indicates the Veteran complained of having had pain in both knees for two months.  A February 1979 service treatment record indicates the Veteran had difficulty walking on his right knee.  There was no pain on palpation around the knees.  Some kind of white film appeared to be on the knees.  There was no swelling or discoloration.  The assessment was knee pain.  The record noted there was an X-ray of the knee that showed no pathology.  A February 1979 X-ray report noted the Veteran reported having had chronic bilateral knee pain since August 1978.  The X-ray report noted the knees were within normal limits.

A July 1979 service treatment record indicates the Veteran complained of having had right knee pain for one week.  The record noted crepitus was felt with flexion and extension of the right knee.  An old scar was noted on top of the knee.  The assessment was chrondmalacia.  An August 1981 service treatment record indicated the Veteran reported both knees hurt and he could not bend his knees.  The assessment was soft tissue injury of the quadriceps.  A September 1984 medical examination report noted there was a well-healed scar on the right patella.

No problems with the right knee were noted at the time of the Veteran's discharge from service.  A December 1987 discharge examination report noted the Veteran's lower extremities were normal.  The report noted the Veteran had a left leg X-ray and discussed symptoms in the left knee region, but did not note any problems with the right knee.  In a December 1987 report of medical history, the Veteran denied having had a "trick" or locked knee.

There is no evidence of record of a diagnosis of a right knee disability in the years immediately following the Veteran's discharge from service.

An August 2009 medical record from Dr. N.B. indicates the Veteran had a history of right knee arthroscopic surgery.  

A February 2010 VA examination report indicates the Veteran reported injuring his knees sometime in the first four years of service.  He denied having any problems with his right knee at that point.  

March 2012 and April 2012 VA treatment records document complaints and treatment for adverse right knee symptomatology.

As noted above, the Veteran has also asserted that his right knee disability is secondary to his service-connected left knee disability, which is characterized as osteochondroma of the left proximal tibia.  In a January 2011 notice of disagreement, the Veteran stated that a record from the Redding, California, physical therapy department gave a secondary diagnosis to his right knee disability, as it related to his service-connected left tibia condition.  

In a July 2011 VA Form 9, the Veteran stated that he was told by his physician that he had a torn meniscus in the right knee due to the extra strain he placed on his knee because of his service-connected left knee disorder.  The Board notes that at a September 2016 VA examination, the Veteran clarified that a physical therapist suggested he had a torn meniscus from compensatory damage to his right knee from his left knee injury.  The Veteran stated that no orthopedist or primary care provider had ever suggested that diagnosis.  

The September 2016 VA examination report reflects that the Veteran reported that he performed multiple tasks as an infantry soldier, including long rucksack marches with up to 200 pounds of gear and ongoing training activities.  

The September 2016 VA examiner opined that the Veteran's right knee strain was not at least as likely as not related to or had its onset in service.  The VA examiner stated that the Veteran's one to two visits early in service for right knee pain were transitory and resolved issues.  There was no suggestion of a chronic issue in later records or within several years of service separation.  The VA examiner noted there was no documented degenerative joint disease.  

The September 2016 VA examiner further found that it was less likely than not proximately due to or caused by the service-connected left knee condition.  The VA examiner stated that the records did not demonstrate a chronically impaired gait, use of gait assistive device or any prolonged interval or any substantial left knee condition which would be expected to chronically stress the right knee.  The VA examiner noted the Veteran was service-connected for osteochondroma which was an asymptomatic benign bone tumor that had not altered gait or imposed an increased load on the right knee through the "kinetic chain" of events.  The VA examiner noted there was no diagnosed meniscal tear of the right knee and no present indication of it at the examination.  The VA examiner also found that there was no documented basis for aggravation based on the same rationale.  The VA examiner noted that no chronic right knee condition had been established prior to the exam for which a baseline could have been aggravated.  The VA examiner found it was less likely than not that the Veteran's current right knee strain was aggravated beyond that of its expected natural progression by the service-connected left knee condition.  

The Board notes that the September 2016 VA examiner noted that the Veteran had a scar across his right knee transversely about his patella.  The Veteran indicated he thought that it may have occurred in a fall while in Grenada during active service, but indicated that he has memory problems because of a brain tumor resection.  The VA examiner noted that the Veteran's service treatment records indicate the scar pre-existed service.  As noted above, the Veteran's service treatment records indicate the scar pre-existed service.  Although the existence of this scar indicates that something occurred to the right knee prior to the Veteran's service, the nature of the scar is unclear as to whether it was from a surgery, an acute injury, or some other etiology.  Therefore, although a scar on the right knee was noted on entrance into service, a right knee disorder related to the scar was not noted on entrance; hence, the Veteran is presumed sound as to a right knee disorder.  Even with consideration of the scar, there is not clear and unmistakable evidence that a right knee disorder preexisted the Veteran's service sufficient to rebut the presumption of soundness.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Because the presumption of soundness has not been rebutted, the claim is one of service connection, without consideration of aggravation of a preexisting condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board finds that the preponderance of the evidence is against a finding that a currently diagnosed right knee disability was incurred in service or secondary to the service-connected left knee disability.  The Board finds the September 2016 VA examiner's opinions on these questions to be highly probative.  The VA examiner provided a thorough rationale for the opinions based on a full review of the evidence of record.  The VA examiner also considered the Veteran's statement that a physical therapist had told him his right knee was related to his service-connected left knee disorder.  

Although the Veteran's service treatment records note complaints of right knee pain, no right knee problems were noted in the Veteran's discharge examination report or report of medical history.  The Veteran has not reported having continuous symptoms of a right knee disability since service.  The February 2010 VA examination report indicated the Veteran denied having any problems with his right knee at that point.  Additionally, the Veteran has not been diagnosed with a "chronic disease" of the right knee under 38 C.F.R. § 3.309(a), such as arthritis.  Therefore, the right knee disability is not a disability subject to presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran asserts that he has a right knee disability that is related to service or to the service-connected left knee disability.  Although a lay person may be competent to report the etiology of or diagnose a disability, a right knee disability is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of or the diagnosis of a disorder which is typically confirmed by medical examination, the Board finds that the probative value of any such opinion is outweighed by that of the September 2016 VA examiner, who has education, training and experience in evaluating the etiology of a right knee disability.  The VA opinion of record found that it is less likely as not that the right knee disability is related to service or caused or aggravated by the service-connected left knee disability.  There is no competent and credible evidence of record showing a nexus between the Veteran's current right knee disability and his service or showing that the disability was caused or aggravated by a service-connected disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a right knee disability.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Shoulder- Increased Initial Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

The Veteran's service-connected left shoulder disability is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  The left shoulder disability is rated as 20 percent disabling from March 26, 2009 to April 6, 2011.  From April 6, 2011, to April 1, 2012, a temporary total rating of 100 percent was assigned based on surgical or other treatment necessitating convalescence.  From April 1, 2012, to November 6, 2012, a rating of 20 percent was assigned.  A rating of 30 percent disabling is assigned from November 6, 2012.

The Veteran's December 1987 report of medical history indicates he is right handed.  Therefore, the left shoulder is the minor shoulder.

Under Diagnostic Code 5201, limitation of motion of the arm to shoulder level is 20 percent in the minor side.  Limitation of motion to midway between side and shoulder level is 20 percent disabling for the minor side.  Limitation of motion to 25 degrees from side warrants a 30 percent rating for the minor side.  Normal range of motion of the shoulder is flexion and abduction from 0 to 180 degrees, and internal and external rotation each to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Abduction is the motion of lifting the arm from the side, with 0 degrees representing the arm at the side and 90 degrees representing the arm at the shoulder level.  38 C.F.R. § 4.71a, Plate I.  DC 5201 "does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to 'limitation of motion of' the arm."  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).

Prior to April 6, 2011

In a May 2010 rating decision, the RO granted service connection for left shoulder sprain/tendonitis with an evaluation of 10 percent effective March 26, 2009, the date of the Veteran's claim.  The Veteran appealed the rating assigned.  Therefore, the appeal period is from March 26, 2009.  In an April 2011 rating decision, the RO granted an increased evaluation of 20 percent for the left shoulder disability effective March 26, 2009.  An evaluation of 100 percent was assigned effective April 6, 2011, based on surgical or other treatment necessitating convalescence.  The Veteran has asserted that he is entitled to a rating in excess of 20 percent for his service-connected left shoulder disability prior to April 26, 2011.

Range of motion testing prior to April 26, 2011, shows left shoulder motion of greater than 25 degrees from the side.  A June 2009 VA treatment record indicates the Veteran had difficulty raising his arm.  He could raise it to about 70 degrees actively with a lot of pain.  The VA orthopedic surgeon noted that if the arm was abducted to 90 degrees, the Veteran was unable to sustain the abduction.  It was quite stiff.  He had about 40 degrees of external rotation.  When passively moved, the shoulder could reach 110 degrees with grinding and crepitation on range of motion.  A February 2010 VA examination report indicates the left arm had a range of motion of forward flexion to 90 degrees with pain, abduction to 90 degrees with pain, and adduction to 0 degrees.  There was hyperextension to 46 degrees.  There was internal and external rotation to 45 degrees with pain at all endpoints.  There was no additional loss of motion with repetitive use times three.

The medical evidence of record indicates the Veteran complained of pain in the left shoulder throughout the appeal period.  The February 2010 VA examination report noted that the Veteran reported pain, weakness, stiffness, instability, fatigue and lack of endurance.  Precipitating factors of pain were any overhead movement and driving.  There was tenderness to palpation over the anterior aspect of the shoulder.  He reported moderate flare-ups daily from 15 to 30 minutes and difficulty washing his hair and body.  A March 2010 left shoulder X-ray indicates there was a full-thickness tear of the anterior supraspinatus tendon.

Prior to April 6, 2011, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent for the left shoulder disability is warranted.  The evidence does not show limitation of motion of the left arm to 25 degrees from the side.  The June 2009 VA treatment record indicated the Veteran could raise his left arm to about 70 degrees.  Range of motion at the February 2010 VA examination was 90 degrees with pain.  The Veteran reported having moderate flare-ups at the June 2009 VA examination.  There was no additional loss of range of motion on repetitive use.  Based on the range of motion of near to shoulder level noted in the June 2009 VA treatment record and during the February 2010 VA examination, the Board finds that any additional limitation of motion or functional loss caused by pain or weakness is not significant enough to conclude that the symptoms more nearly approximated limitation of the arm to 25 degrees from side warranting a higher 30 percent rating under Diagnostic Code 5201.  DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40 and 4.45. 

The Board has considered whether the Veteran is entitled to a higher schedular rating under any other Diagnostic Code.  Regarding Diagnostic Codes 5200 and 5202, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation, nor is there objective evidence of impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202. Accordingly, the criteria pertaining to those disabilities are not applicable in this case and the Veteran is not entitled to a rating in excess of 20 percent under any of these criteria. 
In sum, prior to April 6, 2011, the criteria for a rating in excess of 20 percent for the left shoulder disability were not met.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

From April 1, 2012, to November 5, 2012

In an August 2012 rating decision, an extension of the temporary total evaluation for the service-connected left shoulder disability based on the need for convalescence was granted to April 1, 2012.  From April 1, 2012 to November 5, 2012, the Veteran's left shoulder disability is rated as 20 percent disabling.  

The Board finds that a rating in excess of 20 percent is not warranted for the period from April 1, 2012, to November 5, 2012.  Although the evidence indicates the Veteran consistently reported having pain in his left shoulder, evidence shows the Veteran had range of motion of the left shoulder of greater than 25 degrees.  An October 2012 VA orthopedic treatment record indicates on examination, the left shoulder had forward flexion of about 90 degrees, abduction of 80 degrees, passively to about 100 degrees, external rotation to 45 degrees, and internal rotation to the L5 level.  

A September 2012 VA treatment record indicates the Veteran reported having pain in his left shoulder.  The October 2012 VA orthopedic treatment record reflects that the Veteran reported he was doing relatively fine until about seven months ago, when he started experiencing exacerbation of his left shoulder pain.  Sensation was intact to light touch from the C4 to T1 distribution.  There was exquisite sensitivity around the lateral deltoid, lateral acromion, as well as up and down his trapezius.  The VA orthopedic surgeon stated the shoulder symptoms were likely from rotator cuff tendinopathy.  The surgeon reinstated Naprosyn.  A cortisone injection was offered, but the Veteran declined.   

Based on the range of motion of the left shoulder noted in the October 2012 VA treatment record, the Board finds that any additional limitation of motion or functional loss caused by pain or weakness is not significant enough to conclude that the symptoms more nearly approximate limitation of the arm to 25 degrees from side warranting a higher 30 percent rating under Diagnostic Code 5201.  DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40 and 4.45.  The September 2012 VA treatment record noted the Veteran's left shoulder had abduction passively to 100 degrees, and active of 80 degrees.  Even with consideration of pain, the evidence does not show the symptoms more nearly approximate limitation of motion of the arm to 25 degrees.

The Board has considered whether the Veteran is entitled to a higher schedular rating under any other Diagnostic Code during the appeal period.  Regarding Diagnostic Codes 5200 and 5202, the Veteran was not shown to have ankylosis of the scapulohumeral articulation, nor was there objective evidence of impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  Accordingly, the criteria pertaining to those disabilities are not applicable in this case and the Veteran is not entitled to a rating in excess of 20 percent under any of these criteria. 

In sum, from April 1, 2012, to November 5, 2012, the Board finds that the criteria for a rating in excess of 20 percent for the left shoulder disability were not met.  

From November 6, 2012

From November 6, 2012, the Veteran's left shoulder disability is rated as 30 percent disabling, the maximum rating for the minor side under Diagnostic Code 5201.

The Board finds the preponderance of the evidence is against a finding that a rating in excess of 30 percent is warranted from November 6, 2012.  

In a statement received by VA on November 6, 2012, the Veteran requested a post convalescence examination of the left shoulder.  He stated that he had significant limitation of motion.  

An August 2013 VA treatment record indicated the Veteran reported limiting all activity with his left arm.  The arm had flexion of 100 degrees and abduction of 80 degrees, with effort.  The record noted the Veteran had a very weak shoulder that had retained rotation strength, but abduction was nearly absent.  

An October 2013 VA examination report reflects that the left shoulder had flexion of 0 degrees with objective evidence of painful motion beginning at 0 degrees.  Left shoulder abduction was 0 degrees with evidence of painful motion beginning at 0 degrees.  The Veteran was not able to perform repetitive-use testing with three repetitions.  The VA examiner found the left shoulder had less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The Veteran reported having flare-ups where he could not move his arm up or down, and had problems dressing and toileting.  The Veteran reported he had pain of 8/10 on a good day in the left shoulder.  He had weakness, stiffness, instability, locking, fatigue and lack of endurance in the left shoulder.  He reported flares that were severe in nature, occurring daily to weekly and lasting all day.  He also had crunching/grinding sounds with movement of the shoulder.  The VA examiner noted that the Veteran had reported icing his shoulder for 120 minutes prior to coming to the appointment.  The VA examiner had doubts about the effort the Veteran gave when asked to move the left arm if he was numb.

A September 2016 VA examination report indicates the Veteran's left shoulder had flexion of 0 to 110 degrees, abduction of 0 to 110 degrees, external rotation of 0 to 80 degrees, and internal rotation of 0 to 70 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss of range of motion after three repetitions.  Range of motion contributed to functional loss because pain in multiple planes affected many daily activities.  The report noted pain began at 70 degrees for abduction and forward flexion.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the posterior shoulder.  There was no objective evidence of crepitus.  

The Veteran reported that he had constant pain of 8 out of a 10 pain scale with flares to 10.  He reported that his mobility was markedly limited during flare ups.  The flare ups occurred daily with any motion and he had limited use of the shoulder in any plane during flare ups.  The VA examiner stated the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The VA examiner indicated pain, weakness or incoordination would not significantly limit functional ability with flare-ups.  The examiner noted that functional loss could not be described in terms of range of motion because the Veteran was not being examined while in flare, and the answer would be based on mere speculation.  The left shoulder had reduced muscle strength of 4/5 due to the condition.  There was no muscle atrophy.  The VA examination report specifically noted there was no ankylosis on the left side.  The VA examiner did not have loss of head, nonunion or fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  The VA examiner noted that degenerative joint disease of both the glenohumeral joint and acromioclavicular joint had been demonstrated radiographically and should be considered a progression of his service-connected disease.  He also noted that the records reviewed did not reflect that the Veteran had been diagnosed with adhesive capsulitis/frozen shoulder.

A higher rating of 40 percent is warranted for unfavorable scapulohumeral articulation, ankylosis of, with abduction limited to 25 degrees from the side, under Diagnostic Code 5200.  38 C.F.R. § 4.71a.  The evidence does not show the Veteran had ankylosis of the left arm.  Although the October 2013 VA examination report indicated the Veteran had flexion and abduction of the left shoulder of 0 degrees with objective evidence of painful motion beginning at 0 degrees, the report did not note the Veteran had ankylosis of the left arm.  The report noted the VA examiner had doubts about the effort the Veteran gave when asked to move the left arm if he was numb.  The September 2016 VA examination report specifically noted there was no ankylosis of the left arm.  Even with consideration of pain on motion, the Board finds that any additional limitation of motion or functional loss caused by pain or weakness is not significant enough to conclude that the symptoms more nearly approximate unfavorable ankylosis of the left arm with abduction limited to 25 degrees from the side.  DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40 and 4.45.  Therefore, the Board finds that a higher rating is not warranted under Diagnostic Code 5200.

A 40 percent rating is also warranted for other impairment of the humerus, fibrous union of, in the minor side.  A rating of 50 percent is warranted in the minor side for nonunion of the humerus (false flail joint).  A rating of 70 percent is warranted in the minor side for loss of head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  The evidence does not show the Veteran had impairment of the humerus warranting a higher rating.  The September 2016 VA examination report specifically noted that the Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  Therefore, the Board finds that a higher rating is not warranted under Diagnostic Code 5202.

The Board notes that the Veteran has a scar on his left shoulder due to the surgery, and he is separately service-connected for the scar and the rating of the scar is not on appeal. 

In sum, the Board finds that from November 6, 2012, the criteria for a rating in excess of 30 percent for the left shoulder disability were not met.  

ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to an initial rating in excess of 20 percent prior to April 6, 2011, for a left shoulder disability is denied.

Entitlement to an initial rating in excess of 20 percent from April 1, 2012 through November 5, 2012, for a left shoulder disability is denied.

Entitlement to an initial rating in excess of 30 percent from November 6, 2012, for a left shoulder disability is denied.
REMAND

The Board finds that the issue of entitlement to a TDIU prior to November 6, 2012 must be remanded for additional development.

The Veteran is service-connected for residuals, traumatic brain injury, rated as 40 percent disabling, from May 12, 2011; left shoulder strain, rated as 20 percent disabling from March 26, 2009, 100 percent from April 6, 2011, 20 percent from April 1, 2012, and 30 percent from November 6, 2012; osteochondroma of the left proximal tibia, rated as 10 percent disabling from March 26, 2009; low back strain, rated as 10 percent disabling from March 26, 2009; painful scar, left shoulder, rated as 10 percent disabling from November 6, 2012; and post traumatic headaches associated with residuals, traumatic brain injury, rated as noncompensable from May 12, 2011.  The combined evaluation for compensation was 40 percent from March 26, 2009, 100 percent from April 6, 2011, 60 percent from April 1, 2012, and 70 percent from November 6, 2012.  Entitlement to a TDIU was granted from November 6, 2012; thus, the appeal only concerns entitlement to TDIU prior to that date.  

Prior to November 6, 2012, other than the period from April 6, 2011 to April 1, 2012, when the left shoulder disability was temporarily rated as 100 percent disabling, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) were not satisfied.  

In a September 2013 statement, the Veteran stated that he used to work as a photographer and closed his business in February 2008, but had not worked full time since the end of 2003.  In a November 2012 claim for a TDIU, the Veteran stated that the traumatic brain injury was the main reason he had to leave work.  He said the shoulder condition today would add to his inability to work.  

Social Security Administration (SSA) records reflect that the Veteran has been disabled since October 21, 2008, due to non service-connected soft tissue tumors of the head and neck.  

The February 2010 VA examination report indicates that the Veteran stated that he eventually had to hire an assistant to hold a camera because he could not do it because of his left shoulder disability.  A November 2011 VA examination report indicates the Veteran was unable to perform physical activity due to his left shoulder at that time. He had serious pain at rest which was distracting, and the arm needed to be supported even at rest.

An October 2013 VA examination report indicates the Veteran was not employable due to his service-connected traumatic brain injury and nonservice-connected brain tumors.  The VA examiner noted that the examiner could not state, without resorting to mere speculation, which and how much of the Veteran's current deficits were related to the traumatic brain injury and which were related to the tumor.  When an examiner is unable to distinguish the symptoms of service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The VA examination report also indicates the frequency and severity of the Veteran's headaches would make it difficult for the Veteran to maintain substantial gainful activity.  

In a December 2011 VA examination, the Veteran was noted to have daily headaches.  Although the October 2013 VA opinions are from after November 6, 2012, the Veteran's traumatic brain injury has been rated as 40 percent disabling since May 12, 2011, and he was service-connected for headaches in May 12, 2011, indicating he had similar symptoms prior to November 6, 2012.  

All cases of Veterans who fail to meet the percentage standards for TDIU under 38 C.F.R. § 4.16(a), but who are unemployable by reason of service-connected disabilities, should be submitted to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  As the Board finds the evidence indicates the Veteran is unemployable as a result of his service-connected disabilities prior to November 6, 2012, and he did not meet the schedular criteria, his case should be forwarded to the Director of Compensation Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim for entitlement to a TDIU prior to November 6, 2012, to the Director of Compensation Service for an opinion as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation, pursuant to § 4.16(b).

2.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


